Citation Nr: 1730235	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a concussion or fracture of the skull causing mental instability with memory loss or bipolar disorder and resulting in an aneurysm.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis or residuals of fractured shoulders.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Veteran initially sought entitlement to service connection for PTSD.  However, his VA treatment records also note a past medical history of anxiety and depression.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the Veteran's claim as shown above.

The issues of whether new and material evidence has been received to reopen claims for service connection for residuals of a concussion or fracture of the skull, residuals of fractured shoulders, and hearing loss, as well as entitlement to service connection for hepatitis C, headaches and an acquired psychiatric condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for hepatitis C was last denied in a June 2005 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the June 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a previously denied claim seeking service connection for hepatitis C.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for hepatitis C was denied in a May 2005 rating decision because service medical records did not show that the Veteran was either diagnosed with hepatitis C in service or exposed to known risk factors for the condition.  As such, the rating decision stated that service connection was denied because the condition neither occurred in nor was caused by service.  The Veteran did not appeal the denial of the claim or submit new and material evidence within one year and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the last final decision included the Veteran's service treatment records and post-service VA treatment records reflecting a diagnosis of hepatitis C, and the Veteran's contentions that he was infected by a "GI who shot dope and gave me the same needle which infected me with" hepatitis C.

In December 2008, the Veteran filed a petition to reopen his service connection claim for hepatitis C, which was denied in the June 2010 rating action on appeal.  In support of his petition, the Veteran's claim file includes the report of a September 2009 VA general medical examination which noted the Veteran was diagnosed with hepatitis C and reported a history of shared razor use.  Also of record is the Veteran's testimony from his February 2017 Board hearing in which he reported being injected with a bloody air gun that had been used on another service member.  The Veteran stated that he was told by a doctor that he may have contracted hepatitis C from use of an air gun during service.  He also testified to having shared razors with other service members while on active duty.

This evidence was not of record at the time of the prior final rating decision, and therefore, it is new.   The Veteran's testimony concerning the risk factors he was exposed to during active service and how he may have contracted hepatitis C also relates to an unestablished fact necessary to substantiate the claim.  As such, this newly submitted evidence satisfies the low threshold requirement for new and material evidence.  See Shade, supra.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for hepatitis C has been received, and the claim is reopened.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for hepatitis C is reopened. 


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

New and material evidence

The record does not include all of the information needed to decide the question of whether new and material evidence has been submitted to reopen the Veteran's previously denied claims seeking entitlement to service connection for residuals of a concussion or fracture of the skull, residuals of fractured shoulders, and hearing loss.  VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159. 

In this case, the Veteran has maintained that he suffered the respective injuries as a result of an in-service incident in which he was assaulted.  The claims file includes a Statement of Medical Examination and Duty Status, which reflected that he was involved in an altercation on July 27, 1974, that led to a nearly month-long hospitalization at McDonald Army Hospital in Fort Eustis, Virginia.  Also included in the record are seven pages of medical records.  However, given the length of time in which the Veteran was hospitalized and the summary nature of the information provided in the available medical records regarding the Veteran's hospitalization, it does not appear that the complete set of medical records were ever retrieved from McDonald Army Hospital.  As such, on remand, efforts should be made to retrieve all available medical records stemming from the July 1974 hospitalization.

The Veteran states that he receives medical treatment from the VA.  However, the most recent VA medical records in his claims file date from December 2012.  On remand, the Veteran's claims file should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Hepatitis C

Having reopened the claim of service connection for hepatitis C, the Board must now address the underlying service connection issue.  However, a new VA examination with opinion is necessary in this case before the Board can determine whether the Veteran's hepatitis C is related to his reports of in-service risk factors for contraction of the disease.  An April 2010 VA treatment record notes that while the Veteran has a history of cocaine and marijuana use, he has denied intravenous drug use.  Since no formal VA hepatitis C examination has been provided to the Veteran concerning this issue, one should be conducted on remand.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006). 

Headaches

The Veteran testified at his Board hearing that he has experienced headache symptoms continuously since a July 1974 in-service altercation where he was struck in the head, suffering contusions.  Based on the service treatment records reflecting an in-service injury to the head and the Veteran's competent and credible reports of experiencing headaches since service, he should be afforded a VA examination on this issue.  See McLendon, supra.

Acquired psychiatric condition

The Veteran has testified that he experiences a psychiatric disorder as a result of the July 1974 in-service assault.  In May 2010, he was afforded a VA examination on this issue.  The Veteran was diagnosed with polysubstance abuse and dependence in full, sustained remission, anxiety disorder, and a possible traumatic brain injury (TBI).  The VA examiner concluded that she could not resolve the question of whether any diagnosed psychological condition was related to an in-service personal trauma without resorting to mere speculation.  In support of this conclusion, the VA examiner stated that the Veteran would need a neuropsychological examination in order to determine whether his symptoms stem from a possible brain injury stemming from his in-service attack.  The examiner stated she was unable to determine whether the Veteran's symptoms are the result of a mild TBI or the result of psychological distress from the trauma.  It does not appear that a neuropsychological examination was ever conducted.  As such, the Veteran should be afforded a VA neuropsychological examination on remand to clarify this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since December 2012 and associate those documents with the Veteran's claims file.

2.  Make all reasonable attempts to obtain all available medical records stemming from the Veteran's July 1974 hospitalization at McDonald Army Hospital in Fort Eustis, Virginia.  If such records cannot be obtained, the AOJ must make a formal determination that further efforts to obtain such records would be futile. 

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C.  The claims file and copies of all pertinent records must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  After completion of the examination and review of the evidence, the examiner should provide the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed hepatitis C was incurred during or is otherwise related to his active duty service?

The examiner is requested to provide a complete rationale for any opinion expressed, and is specifically asked to comment on the Veteran's reports of being injected with a bloody air gun and sharing razors with other service members while on active duty.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his headaches.  The claims file and copies of all pertinent records must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  After completion of the examination and review of the evidence, the examiner should answer the following questions:

(a)  Please identify all diagnoses related to the Veteran's reports of headaches?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed headache disability had its onset in service or is etiologically related to the Veteran's active duty service?

The examiner is requested to provide a complete rationale for any opinion expressed, and is specifically asked to comment on service treatment records reflecting the Veteran was hospitalized in July 1974 following an altercation that resulted in contusions to the head.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then schedule the Veteran for an appropriate VA neuropsychological examination to determine the nature and etiology of any diagnosed psychological disorder, to include anxiety disorder.  The claims file and copies of all pertinent records, particularly the report of the May 2010 VA PTSD examination, must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  After completion of the examination and review of the evidence, the examiner should answer the following questions:

(a)  Please identify all diagnoses related to the Veteran's claims of an acquired psychiatric disorder?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed psychiatric condition had its onset in service or is etiologically related to the Veteran's active duty service?

The examiner is requested to provide a complete rationale for any opinion expressed, and is specifically asked to comment on service treatment records reflecting the Veteran was hospitalized in July 1974 following an altercation that resulted in contusions to the head.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


